DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The respective electronic control units 18, 20, and 22 are inconsistent in their pairings to respective vehicles. For instance, in paragraph [0038], unit 18 corresponds to vehicle 12, unit 20 corresponds to vehicle 14, and unit 22 corresponds to vehicle 16. However, in FIG. 1 and elsewhere in the specification (e.g., paragraphs [0040]-[0042]), unit 22 corresponds to vehicle 12, unit 18 corresponds to vehicle 14, and unit 20 corresponds to vehicle 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek (US 2013/0080018 A1) in view of Lexén et al. (WO 2014/133425 A1), hereinafter Lexén.

Regarding claim 1, Baek teaches a method for determining a beneficial effect of a platoon having a leading vehicle (“a preceding vehicle”, [0014]) and at least one following vehicle (“the vehicle”, [0014]) following the leading vehicle, comprising:
determining, with the electronic processing unit, at least one second pressure acting on the following vehicle;
Baek teaches ([0013]): "In one aspect, the present invention provides a system for providing aerodynamic information, including: a plurality of pressure sensors that are provided in a vehicle body. The plurality of pressure sensors are calculate an air resistance value by measuring aerodynamic force data which the vehicle receives based on a pressure value sensed by the pressure sensor and driving information associated with the current driving characteristics of the vehicle." Baek further teaches ([0036]): "FIG. 2 is a system for providing aerodynamic information according to an exemplary embodiment of the present invention, which includes a plurality of pressure sensors 10 that are provided in a vehicle body… The system also includes an aerodynamic force measuring unit 20 that is configured to calculate an air resistance value by measuring aerodynamic force data which the vehicle receives from air based on a pressure value sensed by the pressure sensor 10..."
determining, with the electronic processing unit, a difference between the first and second pressures;
Baek teaches ([0064]): "FIG. 7 shows air resistance reduction rate for each distance between vehicles by using the system for providing aerodynamic force information according to an exemplary embodiment of the present invention wherein semi-midsize vehicles are used as an example. That is, generally, as the intervehicle distance decreases, an air resistance affect increases. The air resistance reduction rate is a maximum of 31% in the preceding vehicle, a maximum of 22% in the vehicle following the preceding vehicle, and a maximum of 26% on the whole."
and determining, with the electronic processing unit, at least one benefit value on the basis of the difference, the benefit value characterizing the beneficial effect of the platoon on at least one of the vehicles.
Baek teaches ([0066]): "Moreover, an optimal intervehicular distance at which the air resistance value is minimized is calculated while decreasing and increasing an intervehicle distance from a preceding vehicle by controlling the velocity of the vehicle, so that an air resistance reduction effect increases when the vehicle is driven with the optimal intervehicle distance, thereby significantly improving a mileage of the vehicle. That is, when air resistance decreases by approximately 10%, the gas mileage can be further improved by approximately 5%."
However, Baek does not outright teach determining at least one first pressure acting on the leading vehicle. Lexén teaches a system and method for determining an aerodynamically favorable position between ground traveling vehicles, comprising:
determining, with an electronic processing unit, at least one first pressure acting on the leading vehicle;
Lexén teaches (Pg. 4 lines 8-26): "According to an exemplary embodiment, the measurement is performed by a measuring unit provided on the leading vehicle, and wherein the measuring unit is configured to measure the aerodynamic conditions behind the leading vehicle... According to an exemplary embodiment, the step of determining the aerodynamic conditions behind the leading vehicle comprises determining airflow characteristics and/or variations in air resistance… According to an exemplary embodiment, by measuring variations in air pressure, air density and/or air temperature, an additional calculation may be performed to provide for additional data reliability and determine the air resistance and drag forces on the vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek to incorporate the teachings of Lexén to provide determining at least one first pressure acting on the leading vehicle. Baek already teaches such a determination for a following vehicle ([0013]), but does not outright teach a determination for the leading vehicle. As such, it would be obvious to one of ordinary skill in the art to incorporate the teachings of Lexén, as Lexén is directed towards a similar endeavor (i.e., determining an aerodynamically favorable position in a ground vehicle platoon) and does provide such a teaching. Such an arrangement would be obvious to implement, as Baek is also concerned with optimizing aerodynamic forces, including those experienced by the leading vehicle.

Regarding claim 2, Baek and Lexén teach the aforementioned limitations of claim 1. However, Baek does not outright teach receiving at the electronic processing unit at least one first pressure signal being indicative of the first pressure measured by a first pressure sensor of the leading vehicle and determining with the electronic processing unit the first pressure on the basis of the first pressure signal. Lexén further teaches:
receiving at the electronic processing unit at least one first pressure signal provided by the leading vehicle, the first pressure signal being indicative of the first pressure measured by a first pressure sensor of the leading vehicle;
Lexén teaches (Pg. 4 lines 8-26): "According to an exemplary embodiment, the measurement is performed by a measuring unit provided on the leading vehicle, and wherein the measuring unit is configured to measure the aerodynamic conditions behind the leading vehicle... According to an exemplary embodiment, the step of determining the aerodynamic conditions behind the leading vehicle comprises determining airflow characteristics and/or variations in air resistance… According to an exemplary embodiment, by measuring variations in air pressure, air density and/or air temperature, an additional calculation may be performed to provide for additional data reliability and determine the air resistance and drag forces on the vehicle." Lexén further teaches (Pg. 7 lines 7-12): “According to a second aspect of the present invention of the present invention, it relates to a system for determining an aerodynamically favorable relative position between at least one leading round traveling vehicle and at least one following ground traveling vehicle, said system comprising: -at least one measuring unit configured to measure airflow characteristics and/or variations in air resistance…”
and determining with the electronic processing unit the first pressure on the basis of the first pressure signal.
Lexén teaches (Pg. 4 lines 8-26): "According to an exemplary embodiment, the measurement is performed by a measuring unit provided on the leading vehicle, and wherein the measuring unit is configured to measure the aerodynamic conditions behind the leading vehicle... According to an exemplary embodiment, the step of determining the aerodynamic conditions behind the leading vehicle comprises determining airflow characteristics and/or variations in air resistance… According to an exemplary embodiment, by measuring variations in air pressure, air density and/or air temperature, an additional calculation may be performed to provide for additional data reliability and determine the air resistance and drag forces on the vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek and  Lexén to further incorporate the teachings of Lexén to provide receiving at the electronic processing unit at least one first pressure signal being indicative of the first pressure measured by a first pressure sensor of the leading vehicle and determining with the electronic processing unit the first pressure on the basis of the first pressure signal. Baek already teaches such a determination for a following vehicle ([0013]), but does not outright teach a determination for the leading vehicle. As such, it would be obvious to one of ordinary skill in the art to incorporate the teachings of Lexén, as Lexén is directed towards a similar endeavor (i.e., determining an aerodynamically favorable position in a ground vehicle platoon) and does provide such a teaching. Such an arrangement would be obvious to implement, as Baek is also concerned with optimizing aerodynamic forces, including those experienced by the leading vehicle.

Regarding claim 4, Baek and Lexén teach the aforementioned limitations of claim 2. Baek further teaches:
receiving at the electronic processing unit at least one second pressure signal provided by the following vehicle, the second pressure signal being indicative of the second pressure measured by a second pressure sensor of the following vehicle;
Baek teaches ([0013]): "In one aspect, the present invention provides a system for providing aerodynamic information, including: a plurality of pressure sensors that are provided in a vehicle body. The plurality of pressure sensors are configured to sense the pressure of air received from each of several points on the vehicle when the vehicle is driven. An aerodynamic force measuring unit is configured to calculate an air resistance value by measuring aerodynamic force data which the vehicle receives based on a pressure value sensed by the pressure sensor and driving information associated with the current driving characteristics of the vehicle."
and determining with the electronic processing unit the second pressure on the basis of the second pressure signal.
Baek teaches ([0013]): "In one aspect, the present invention provides a system for providing aerodynamic information, including: a plurality of pressure sensors that are provided in a vehicle body. The plurality of pressure sensors are configured to sense the pressure of air received from each of several points on the vehicle when the vehicle is driven. An aerodynamic force measuring unit is configured to calculate an air resistance value by measuring aerodynamic force data which the vehicle receives based on a pressure value sensed by the pressure sensor and driving information associated with the current driving characteristics of the vehicle."

Regarding claim 12, Baek and Lexén teach the aforementioned limitations of claim 1. Baek further teaches:
the electronic processing unit is a component of the following vehicle.
Baek teaches ([0013]): "In one aspect, the present invention provides a system for providing aerodynamic information, including: a plurality of pressure sensors that are provided in a vehicle body. The plurality of pressure sensors are configured to sense the pressure of air received from each of several points on the vehicle when the vehicle is driven. An aerodynamic force measuring unit is configured to calculate an air resistance value by measuring aerodynamic force data which the vehicle receives based on a pressure value sensed by the pressure sensor and driving information associated with the current driving characteristics of the vehicle." Baek further teaches ([0036]): "FIG. 2 is a system for providing aerodynamic information according to an exemplary embodiment of the present invention, which includes a plurality of pressure sensors 10 that are provided in a vehicle body… The system also includes an aerodynamic force measuring unit 20 that is configured to calculate an air resistance value by measuring aerodynamic force data which the vehicle receives from air based on a pressure value sensed by the pressure sensor 10..."

Claims 3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Lexén in view of Heil (US 2017/0088197 A1).

Regarding claim 3, Baek and Lexén teach the aforementioned limitations of claim 2. However, neither Baek nor Lexén outright teach first and second pressures which are respective total pressures. Heil teaches methods of using pressure sensors to verify aerodynamic forces acting upon a vehicle, comprising:
the first and second pressures are respective total pressures.
Heil teaches ([0015]): "Referring to FIGS. 1 and 2, the vehicle 20 includes a first pressure sensing system 26 disposed immediately adjacent and rearward of the active aerodynamic feature 22." Heil further teaches ([0016]): "Additionally, the first pressure sensing system 26 may include a sensor that is also capable of sensing a total air pressure." Though Heil does not directly apply the sensing of a total air pressure to vehicles in a platoon, one of ordinary skill in the art is capable of modifying Baek to rely upon the teachings of Heil to provide the sensing of total air pressures as the first and second pressures.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek and Lexén to incorporate the teachings of Heil to provide first and second pressures which are respective total pressures. Baek and Lexén are both concerned with aerodynamic forces experienced by a vehicle, and Heil provides a method of using pressure sensors to verify aerodynamic forces. As such, it would be advantageous to incorporate the teachings of Heil in order to provide respective total measurements, as doing so beneficially allows for the calculation of dynamic pressure experienced by the vehicle, as recognized by Heil ([0024]), allowing for a characterization of the forces contributed by wind flow.

Regarding claim 5, Baek and Lexén teach the aforementioned limitations of claim 4. However, neither Baek nor Lexén outright teach first and second pressures which are respective total pressures. Heil teaches methods of using pressure sensors to verify aerodynamic forces acting upon a vehicle, comprising:
the first and second pressures are respective total pressures.
Heil teaches ([0015]): "Referring to FIGS. 1 and 2, the vehicle 20 includes a first pressure sensing system 26 disposed immediately adjacent and rearward of the active aerodynamic feature 22." Heil further teaches ([0016]): "Additionally, the first pressure sensing system 26 may include a sensor that is also capable of sensing a total air pressure." Though Heil does not directly apply the sensing of a total air pressure to vehicles in a platoon, one of ordinary skill in the art is capable of modifying Baek to rely upon the teachings of Heil to provide the sensing of total air pressures as the first and second pressures.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek and  Lexén to incorporate the teachings of Heil to provide first and second pressures which are respective total pressures. Baek and Lexén are both concerned with aerodynamic forces experienced by a vehicle, and Heil provides a method of using pressure sensors to verify aerodynamic forces. As such, it would be advantageous to incorporate the teachings of Heil in order to provide respective total measurements, as doing so beneficially allows for the calculation of dynamic pressure experienced by the vehicle, as recognized by Heil ([0024]), allowing for a characterization of the forces contributed by wind flow.

Regarding claim 6, Baek and Lexén teach the aforementioned limitations of claim 1. However, Baek does not outright teach receiving at the electronic processing unit at least one first pressure signal being indicative of the first pressure measured by a first pressure sensor of the leading vehicle and determining with the electronic processing unit the first pressure on the basis of the first pressure signal. Lexén further teaches:
receiving at the electronic processing unit at least one first pressure signal provided by the leading vehicle,
Lexén teaches (Pg. 4 lines 8-26): "According to an exemplary embodiment, the measurement is performed by a measuring unit provided on the leading vehicle, and wherein the measuring unit is configured to measure the aerodynamic conditions behind the leading vehicle... According to an exemplary embodiment, the step of determining the aerodynamic conditions behind the leading vehicle comprises determining airflow characteristics and/or variations in air resistance… According to an exemplary embodiment, by measuring variations in air pressure, air density and/or air temperature, an additional calculation may be performed to provide for additional data reliability and determine the air resistance and drag forces on the vehicle."
and determining with the electronic processing unit the first pressure on the basis of the first pressure signal.
Lexén teaches (Pg. 4 lines 8-26): "According to an exemplary embodiment, the measurement is performed by a measuring unit provided on the leading vehicle, and wherein the measuring unit is configured to measure the aerodynamic conditions behind the leading vehicle... According to an exemplary embodiment, the step of determining the aerodynamic conditions behind the leading vehicle comprises determining airflow characteristics and/or variations in air resistance… According to an exemplary embodiment, by measuring variations in air pressure, air density and/or air temperature, an additional calculation may be performed to provide for additional data reliability and determine the air resistance and drag forces on the vehicle."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek and Lexén to further incorporate the teachings of Lexén to provide receiving at the electronic processing unit at least one first pressure signal being indicative of the first pressure measured by a first pressure sensor of the leading vehicle and determining with the electronic processing unit the first pressure on the basis of the first pressure signal. Baek already teaches such a determination for a following vehicle ([0013]), but does not outright teach a determination for the leading vehicle. As such, it would be obvious to one of ordinary skill in the art to incorporate the teachings of Lexén, as Lexén is directed towards a similar endeavor (i.e., determining an aerodynamically favorable position in a ground vehicle platoon) and does provide such a teaching. Such an arrangement would be obvious to implement, as Baek is also concerned with optimizing aerodynamic forces, including those experienced by the leading vehicle.
However, neither Baek nor Lexén outright teach that the first pressure signal is indicative of the first pressure being a first dynamic pressure. Heil teaches methods of using pressure sensors to verify aerodynamic forces acting upon a vehicle, comprising:
the first pressure signal being indicative of the first pressure being a first dynamic pressure;
Heil teaches ([0026]): "In addition to sensing either the ground speed or the airspeed of the vehicle 20, the method includes sensing a dynamic pressure adjacent to the active aerodynamic feature, generally indicated by box 52, with the first pressure sensing system 26 described above." Though Heil does not directly apply the sensing of a dynamic air pressure to vehicles in a platoon, one of ordinary skill in the art is capable of modifying Baek to rely upon the teachings of Heil to provide the sensing of dynamic pressures as the first pressure.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek and Lexén to incorporate the teachings of Heil to provide a first pressure signal being indicative of the first pressure being a first dynamic pressure. Baek and Lexén are both concerned with aerodynamic forces experienced by a vehicle, and Heil provides a method of using pressure sensors to verify aerodynamic forces. As such, it would be advantageous to incorporate the teachings of Heil in order to such a pressure signal, as doing so beneficially allows for the calculation of airspeed based on the captured dynamic pressure, as recognized by Heil ([0027]). This airspeed is used ([0029]) to calculate the aerodynamic force acting on the vehicle.

Regarding claim 7, Baek, Lexén, and Heil teach the aforementioned limitations of claim 6. Baek further teaches:
receiving at the electronic processing unit at least one second pressure signal provided by the following vehicle,
Baek teaches Baek teaches ([0013]): "In one aspect, the present invention provides a system for providing aerodynamic information, including: a plurality of pressure sensors that are provided in a vehicle body. The plurality of pressure sensors are configured to sense the pressure of air received from each of several points on the vehicle when the vehicle is driven. An aerodynamic force measuring unit is configured to calculate an air resistance value by measuring aerodynamic force data which the vehicle receives based on a pressure value sensed by the pressure sensor and driving information associated with the current driving characteristics of the vehicle."
and determining with the electronic processing unit the second pressure on the basis of the second pressure signal.
Baek teaches ([0013]): "In one aspect, the present invention provides a system for providing aerodynamic information, including: a plurality of pressure sensors that are provided in a vehicle body. The plurality of pressure sensors are configured to sense the pressure of air received from each of several points on the vehicle when the vehicle is driven. An aerodynamic force measuring unit is configured to calculate an air resistance value by measuring aerodynamic force data which the vehicle receives based on a pressure value sensed by the pressure sensor and driving information associated with the current driving characteristics of the vehicle."
However, neither Baek nor Lexén outright teach a first pressure signal being indicative of the second pressure being a second dynamic pressure. Heil further teaches:
the second pressure signal being indicative of the second pressure being a second dynamic pressure;
Heil teaches ([0026]): "In addition to sensing either the ground speed or the airspeed of the vehicle 20, the method includes sensing a dynamic pressure adjacent to the active aerodynamic feature, generally indicated by box 52, with the first pressure sensing system 26 described above." Though Heil does not directly apply the sensing of a dynamic air pressure to vehicles in a platoon, one of ordinary skill in the art is capable of modifying Baek to rely upon the teachings of Heil to provide the sensing of dynamic pressures as the second pressure.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek, Lexén, and Heil to further incorporate the teachings of Heil to provide a first pressure signal being indicative of the second pressure being a second dynamic pressure. Baek and Lexén are both concerned with aerodynamic forces experienced by a vehicle, and Heil provides a method of using pressure sensors to verify aerodynamic forces. As such, it would be advantageous to incorporate the teachings of Heil in order to such a pressure signal, as doing so beneficially allows for the calculation of airspeed based on the captured dynamic pressure, as recognized by Heil ([0027]). This airspeed is used ([0029]) to calculate the aerodynamic force acting on the vehicle.

Regarding claim 8, Baek, Lexén, and Heil teach the aforementioned limitations of claim 6. However, neither Baek nor Lexén outright teach measuring at least one total pressure and at least one static pressure of the following vehicle and determining the second pressure on the basis of a difference between the measured total pressure and the measured static pressure. Heil further teaches:
measuring at least one total pressure acting on the following vehicle with at least one total pressure sensor of the following vehicle; 
Heil teaches ([0024]): "In order to sense the dynamic pressure at the upper surface of the vehicle 20, the second pressure sensing system 34 senses a total pressure at the upper surface of the vehicle 20, and a static pressure at the upper surface of the vehicle 20. The static pressure is subtracted from the total pressure to define the dynamic pressure at the upper surface of the vehicle 20." Though Heil does not directly apply the sensing of a total pressure to a following vehicle, one of ordinary skill in the art is capable of modifying Baek to rely upon the teachings of Heil to provide measuring at least one total pressure of the following vehicle.
measuring at least one static pressure acting on the following vehicle with at least one static pressure sensor of the following vehicle;
 Heil teaches ([0024]): "In order to sense the dynamic pressure at the upper surface of the vehicle 20, the second pressure sensing system 34 senses a total pressure at the upper surface of the vehicle 20, and a static pressure at the upper surface of the vehicle 20. The static pressure is subtracted from the total pressure to define the dynamic pressure at the upper surface of the vehicle 20."
determining the second pressure with the electronic processing unit, on the basis of a difference between the measured total pressure and the measured static pressure.
Heil teaches ([0024]): "In order to sense the dynamic pressure at the upper surface of the vehicle 20, the second pressure sensing system 34 senses a total pressure at the upper surface of the vehicle 20, and a static pressure at the upper surface of the vehicle 20. The static pressure is subtracted from the total pressure to define the dynamic pressure at the upper surface of the vehicle 20."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek, Lexén, and Heil to further incorporate the teachings of Heil to provide measuring at least one total pressure and at least one static pressure of the following vehicle and determining the second pressure on the basis of a difference between the measured total pressure and the measured static pressure. Baek and Lexén are both concerned with aerodynamic forces experienced by a vehicle, and Heil provides a method of using pressure sensors to verify aerodynamic forces. As such, it would be advantageous to incorporate the teachings of Heil in order to such a pressure signal, as doing so beneficially allows for the calculation of airspeed based on the dynamic pressure, as recognized by Heil ([0024]). This airspeed is used ([0029]) to calculate the aerodynamic force acting on the vehicle.

Regarding claim 9, Baek and Lexén teach the aforementioned limitations of claim 1. Baek further teaches:
receiving at the electronic processing unit at least one first pressure signal provided by the following vehicle,
Baek teaches ([0013]): "In one aspect, the present invention provides a system for providing aerodynamic information, including: a plurality of pressure sensors that are provided in a vehicle body. The plurality of pressure sensors are configured to sense the pressure of air received from each of several points on the vehicle when the vehicle is driven. An aerodynamic force measuring unit is configured to calculate an air resistance value by measuring aerodynamic force data which the vehicle receives based on a pressure value sensed by the pressure sensor and driving information associated with the current driving characteristics of the vehicle."
However, neither Baek nor Lexén outright teach receiving the first pressure signal being indicative of the second pressure being a first dynamic pressure and determining the second pressure on the basis of the first pressure signal. Heil teaches methods of using pressure sensors to verify aerodynamic forces acting upon a vehicle, comprising:
the first pressure signal being indicative of the second pressure being a first dynamic pressure;
Heil teaches ([0024]): "In order to sense the dynamic pressure at the upper surface of the vehicle 20, the second pressure sensing system 34 senses a total pressure at the upper surface of the vehicle 20, and a static pressure at the upper surface of the vehicle 20. The static pressure is subtracted from the total pressure to define the dynamic pressure at the upper surface of the vehicle 20."
and determining with the electronic processing unit the second pressure on the basis of the first pressure signal.
Heil teaches ([0024]): "In order to sense the dynamic pressure at the upper surface of the vehicle 20, the second pressure sensing system 34 senses a total pressure at the upper surface of the vehicle 20, and a static pressure at the upper surface of the vehicle 20. The static pressure is subtracted from the total pressure to define the dynamic pressure at the upper surface of the vehicle 20."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek and Lexén to incorporate the teachings of Heil to provide receiving the first pressure signal being indicative of the second pressure being a first dynamic pressure and determining the second pressure on the basis of the first pressure signal. Baek and Lexén are both concerned with aerodynamic forces experienced by a vehicle, and Heil provides a method of using pressure sensors to verify aerodynamic forces. As such, it would be advantageous to incorporate the teachings of Heil in order to such a pressure signal, as doing so beneficially allows for the calculation of airspeed based on the dynamic pressure, as recognized by Heil ([0024]). This airspeed is used ([0029]) to calculate the aerodynamic force acting on the vehicle.

Regarding claim 10, Baek, Lexén, and Heil teach the aforementioned limitations of claim 8. However, neither Baek nor Lexén outright teach measuring at least one total pressure and at least one static pressure of the leading vehicle and determining the first pressure on the basis of a difference between the measured total pressure and the measured static pressure. Heil further teaches:
measuring at least one total pressure acting on the leading vehicle with at least one total pressure sensor of the leading vehicle;
Heil teaches ([0024]): "In order to sense the dynamic pressure at the upper surface of the vehicle 20, the second pressure sensing system 34 senses a total pressure at the upper surface of the vehicle 20, and a static pressure at the upper surface of the vehicle 20. The static pressure is subtracted from the total pressure to define the dynamic pressure at the upper surface of the vehicle 20." Though Heil does not directly apply the sensing of a total pressure to a leading vehicle, one of ordinary skill in the art is capable of modifying Baek to rely upon the teachings of Heil to provide measuring at least one total pressure of the leading vehicle.
measuring at least one static pressure acting on the leading vehicle with at least one static pressure sensor of the leading vehicle;
Heil teaches ([0024]): "In order to sense the dynamic pressure at the upper surface of the vehicle 20, the second pressure sensing system 34 senses a total pressure at the upper surface of the vehicle 20, and a static pressure at the upper surface of the vehicle 20. The static pressure is subtracted from the total pressure to define the dynamic pressure at the upper surface of the vehicle 20."
determining the first pressure with the electronic processing unit, on the basis of a difference between the measured total pressure and the measured static pressure.
Heil teaches ([0024]): "In order to sense the dynamic pressure at the upper surface of the vehicle 20, the second pressure sensing system 34 senses a total pressure at the upper surface of the vehicle 20, and a static pressure at the upper surface of the vehicle 20. The static pressure is subtracted from the total pressure to define the dynamic pressure at the upper surface of the vehicle 20."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek, Lexén, and Heil to further incorporate the teachings of Heil to provide measuring at least one total pressure and at least one static pressure of the leading vehicle and determining the first pressure on the basis of a difference between the measured total pressure and the measured static pressure. Baek and Lexén are both concerned with aerodynamic forces experienced by a vehicle, and Heil provides a method of using pressure sensors to verify aerodynamic forces. As such, it would be advantageous to incorporate the teachings of Heil in order to such a pressure signal, as doing so beneficially allows for the calculation of airspeed based on the dynamic pressure, as recognized by Heil ([0024]). This airspeed is used ([0029]) to calculate the aerodynamic force acting on the vehicle.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Lexén in view of Stenneth et al. (US 2017/0293296 A1), hereinafter Stenneth.

Regarding claim 11, Baek and Lexén teach the aforementioned limitations of claim 2. However, neither Baek nor Lexén outright teach receiving the pressure signal via a direct vehicle-to-vehicle communication between the leading vehicle and the following vehicle. Stenneth teaches a method, apparatus, and computer program product for grouping vehicles into a platoon, comprising:
the pressure signal is received via a direct vehicle-to-vehicle communication between the leading vehicle and the following vehicle.
Stenneth teaches ([0041]): "When a vehicle joins a platoon, the platoon matching exchange may facilitate a secure vehicle-to-vehicle pairing to allow direct, secure vehicle-to-vehicle sharing of information such as notifications, sensor information, navigation information, vehicle control information, emergency conditions, etc." While Stenneth does not outright teach that the sensor information includes a pressure signal, one of ordinary skill in the art would recognize that a pressure signal measured by the pressure sensors of Baek is sensor information and would have reason to be included in the vehicle-to-vehicle sharing of information of Stenneth.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek and Lexén to incorporate the teachings of Stenneth to provide receiving the pressure signal via a direct vehicle-to-vehicle communication between the leading vehicle and the following vehicle. Like Baek and Lexén, Stenneth is concerned with vehicle platooning. Incorporating the teachings of Stenneth beneficially provides the sharing of sensor information between vehicles in platoons. This arrangement advantageously allows for a determination that it is unsafe for the vehicle to remain in a platoon based on the transmitted sensor information.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Lexén in view of Alden et al. (US 2017/0349176 A1), hereinafter Alden.

Regarding claim 13, Baek and Lexén teach the aforementioned limitations of claim 1. However, neither Baek nor Lexén outright teach determining the benefit value by integrating the difference on a time basis. Alden teaches a method for optimizing inter-vehicle distance and equitably sharing fuel benefits in a vehicle platoon, comprising:
the benefit value is determined by integrating the difference on a time basis.
Alden teaches ([0045]): "Using the aforementioned calculations, a processor at an information exchange point… computes a compensation amount for the lead truck 212 for lagging fuel economy due to driving order, as shown in Table 1 below. In particular, truck 214 and truck 216 each contribute $0.61, sedan 218 contributes $0.37, and sedan 220 contributes $0.50, such that each truck 212, 214, 216 receives a net gain of $5.09 and each sedan 218, 220 receives a net gain of $1.02 for the time spent as a platoon 200." Alden further teaches ([0038]): "Data series 226 depicts the fuel savings realized due to the increased air pressure behind the lead truck 212, which reduces the drag on the vehicle..." Thus, the benefit value is determined by integrating the difference on a time basis because the determination considers the total amount of time spent as a platoon (and therefore considering the total amount of time a benefit is generated from platooning).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek and  Lexén to incorporate the teachings of Alden to provide determining the benefit value by integrating the difference on a time basis. Incorporating the teachings of Alden beneficially allows for a consideration of the length of time spent as a platoon in addition to the fuel economy savings each vehicle receives. This advantageously provides a benefit value which considers the cumulative benefit while operating as a platoon rather than an instantaneous benefit.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek and Lexén in view of Kliemann (US 2019/0392091 A1).

Regarding claim 14, Baek and Lexén teach the aforementioned limitations of claim 1. However, neither Baek nor Lexén outright teach transferring the benefit value to a further processing unit for determining, on the basis of the benefit value, a reward for the beneficial effect of the platoon. Kliemann teaches a benefit apportioning system and methods for vehicle platoons, comprising:
the benefit value is transferred from the electronic processing unit to a further processing unit for determining, on the basis of the benefit value, a reward for the beneficial effect of the platoon.
Kliemann teaches ([0046]): "The apportioning module 340 can then present instructions to determine the benefit distribution 440. The benefit distribution 440 is the distribution of compensation for the cumulative travel benefits 420 which were actually achieved by the platoon 435, i.e., actualized benefits 450. The benefit distribution 440 can further include input from a distribution model 445... The benefit distribution 440 can further include transfers of compensation from one or more members of the platoon 435, such as when one of the platoon members has received more benefit than the average benefit from the benefit distribution 440. Compensation 455 can then be forwarded to the platoon 435, based on the benefit distribution 440." Kliemann further teaches ([0044]): "The benefit determination module 320, as described above, includes instructions to determine the cumulative travel benefits 420." Thus, while benefit determination module 320 determines the cumulative travel benefits 420, the apportioning module 340 determines the distribution of compensation. While a transfer of this information is not explicitly recited, such a transfer is implied, as the apportioning module 340 relies upon the output of benefit determination module 320.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baek and Lexén to incorporate the teachings of Kliemann to provide transferring the benefit value to a further processing unit for determining, on the basis of the benefit value, a reward for the beneficial effect of the platoon. Incorporating the teachings of Kliemann would be advantageous, as doing so beneficially allows for the distribution of a reward based on a benefit distribution. This beneficially allows for vehicles which benefit most from platooning to provide compensation to other vehicles in the platoon which do not receive as much of a benefit, as recognized by Kliemann ([0046]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Slusar (US 9,355,423 B1) teaches a reward system related to a vehicle-to-vehicle communication system, in particular relating to vehicles in a vehicle drafting relationship. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669